Title: From Louisa Catherine Johnson Adams to George Washington Adams, 1 January 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 1st. Janry. 1826.
				
				I cannot suffer the day to pass my dear George without offering you the best wishes of your Mother on the return of the day which generally calls forth the good natured gratulations of our friends. May the ensuing year prove auspicious my beloved Son and ensure to you all the happiness you can desire pure unmixed and if possible without alloy.—As you are now the only one of the family who are absent I feel more warmly for you and more deeply than for your brothers who being immediately under my eye give little scope for solicitude or maternal anxiety—You are ever in my thoughts and your welfare is theme of my nightly visions and the constant object of my daily prayers—Miss Mease arrived last night I trust with an abundant stock of cheerfulness to brighten our dull fire side and give a zest to the dull dignity of this great mansion which according to Mr Lloyd casts a halo round us which excludes us from the delights of friendship or familiarity—Tomorrow we are to be all bustle and confusion—fortunately my health is hourly mending and my spirits are tolerably good—I greet you with a black Kiss but it is the best I have to offer and no doubt will be acceptable—We have some great belles with great fortunes here this winter but your brothers do not seem to take to them at all and Johnson is too full of Miss Carey to think of any thing else.—Do you intend to come on and pay us a visit this winter? You know I shall be most glad to you see you who are the first representative of the family on whom rests all the honours—You are enquired for continually by your acquaintances of last year—Thank Mr Boylston for me for his cordial and believe me ever yours
				
					L. C. A
				
				
			